   Case 2:19-cv-06169-DSF-FFM Document 12 Filed 07/24/19 Page 1 of 1 Page ID #:46

                                                                                                  ~
                                                                                                  U ~~...




                                                                                                                 GP~-~~Q%
                                                                                                      ~.,rS ~F


                                                                                            6'~


                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                CASE NUMBER
HOMAYOUN BAZARGAN,
                                                                               CV 19-6169 DSF(FFMx)
                                               PLAINTIFFS)
                              V.

COUNTY OF LOS ANGELES, et al.,
                                                                  ORDER STRIKING FILED DOCUMENTS
                                                                         FROM THE RECORD
                                             DEFENDANT(S).




       WHEREAS,the documents listed below were improperly filed for the following reasons)
Discovery case




       IT IS HEREBY ORDERED that the documents shall be stricken from the record and shall not be
considered by the Court:


                                   Document Entitled                                        Filed

         #6 -Order re~ardinQ submission of complaint to USM for service                  07/22/2019
         #7 -Order regarding time limit for serving complaint                            07/22/2019
         #8 -Order directing service of process by USM                                   07/22/2019




       IT IS FURTHER ORDERED that the documents shall not be returned to the filing party; however, the
Clerk shall note on the case docket that the documents are stricken from the record.




Date
         ~1~-y-1~                                                United States Magistrate Judge

CV-80(12/95)                        ORDER STRIKING FILED DOCUMENTS FROM THE RECORD
